NEWS RELEASE For Immediate Release March 12, Canwest receives $34 million in Hollinger arbitration settlement WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that it has received $34 million in full settlement of amounts owing to its subsidiary, Canwest Media Inc. (“CMI”) and Canwest Publications Inc., pursuant to an arbitration award in connection with its dispute with Hollinger International Inc. – now Sun-Times Media Group, Inc. – and related parties (“Hollinger”). In January 2009, the arbitrator awarded Canwest approximately $51 million, relating to unresolved adjustments and claims associated with the 2000 acquisition by Canwest of certain newspaper assets from Hollinger. CMI has received $30.5 million of the settlement that will now be deposited as cash collateral under its senior credit facility. This will increase the balance of the collateral deposit to approximately $50 million. The remaining $3.5 million in settlement proceeds will benefit Canwest Publications Inc., a subsidiary of Canwest Limited Partnership. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
